ITEMID: 001-105566
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: SRBIC v. CROATIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Elisabeth Steiner;Julia Laffranque;Khanlar Hajiyev;Linos-Alexandre Sicilianos;Peer Lorenzen
TEXT: The applicant, Mr Krešimir Srbić, is a Croatian national who was born in 1966 and lives in Zagreb. The Croatian Government (“the Government”) were represented by their Agent, Ms Š, Stažnik.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant is a follower of the Hare Krishna movement.
Following a criminal conviction for robbery, the applicant began serving a seven-year prison term on 13 January 2003 in Sisak Prison.
During 2006 he was transferred to Lepoglava State Prison. On 21 April 2008 the applicant was transferred to Turopolje Prison and on 22 July 2008 he was transferred to Zagreb Prison.
On 20 September 2008 he was transferred back to Sisak Prison. He alleged that between 24 November and 19 December 2008 he was placed in a cell without heating and that on 13 December 2008 ten bottles of water were taken from him. On 12 January 2009 the applicant was placed in a cell with smokers, although his doctor had recommended that he be placed in a non-smoking cell.
According to the applicant, he is a vegetarian but for the first six months of his incarceration there was no possibility of receiving vegetarian meals in Sisak Prison. Furthermore, although the applicant was able to buy grains, oats and similar food from the prison canteen, he was not allowed to have a spoon, so he was unable to consume such food. The food provided to him by the prison authorities consisted almost entirely of carbohydrates.
Furthermore, he suffered from a cyst in his mouth and although surgery was recommended by a prison doctor, this recommendation has not yet been followed. The applicant submitted a medical certificate dated 16 October 2009 showing that on 20 September 2008 when he arrived in Sisak Prison he weighted 97 kilograms but by 16 October 2009 he weighed only 81 kilograms.
On 27 October 2009 the applicant handed over a letter addressed to the Court to a prison officer. On 28 October 2009 he was told that letters had to be handed over unsealed. On 29 October 2009 a copy of the Convention and registration details concerning his case pending before the Court were taken from the applicant.
On 12 January 2010 the applicant was transferred to Zagreb Prison. He alleges that upon arrival all his personal belongings were taken from him, including his glasses, contact lenses and the following golden jewellery: three diamond earrings; a necklace; a diamond ring; and a Hare Krishna rosary with a swastika on it which he had previously been allowed to keep. When he attempted to ask for his glasses or contact lenses to be returned to him, two prison guards took him out of the cell and hit and kicked him several times all over his body. Later on the same date, the applicant complained to the prison’s medical personnel but they refused to provide him with any medical care. The applicant alleges that he complained about the incident to the Head Office of the Prisons Administration of the Ministry of Justice but that no steps have been taken in relation to his complaint.
When a sentence-execution judge of the Zagreb County Court was visiting the prison, the applicant complained of his rosary being taken away from him. Her response was that his religious symbols were not allowed. When he later checked whether his golden jewellery was still in the prison safe, he discovered that his property was no longer there. He complained to the Head Office of the Prisons Administration and on 10 May 2010 received an answer that these objects had never been recorded as having been taken from him.
The applicant alleges that the prison authorities requested that he hand over all letters addressed to the Court and to the national authorities unsealed.
The relevant provisions of the Service of Prison Sentences Act (Zakon o izvršavanju kazne zatvora, Official Gazette nos. 128/1999 and 190/2003) read as follows:
“(1) An inmate may lodge a request for judicial review of any acts or decisions unlawfully refusing him, or limiting, any of the rights guaranteed by this Act.
(2) Requests for judicial review shall be decided by the sentence-execution judge.”
Section 42
(1) A sentence-execution judge protects the rights of prisoners, supervises the legality of the execution of a prison term and ensures equality of prisoners before the law.
(2) A sentence-execution judge takes acts and decides in respect of:
...
2. Judicial review of [prisoners’] rights by deciding on appeals lodged against a decision of a prison governor in cases prescribed by this Act;
...”
“(1) Proceedings before a sentence-execution judge are initiated at first instance upon a request by a party or by a judge and at second instance upon an appeal.
(2) A sentence-execution judge acts so as to, according to basic principles, ensure the effective protection of the rights and interests of the prisoner concerned. ... The judge shall allow the parties to submit their observations about the facts [presented by] and allegations put forward by the opponent, and to present new facts and call for evidence.
(3) The parties to the proceedings are the prisoner and the prison or penal institution.
(4) A prisoner has the right to a lawyer of his or her own choice. Such a lawyer shall have qualifications required for a defence lawyer in criminal proceedings. When a prisoner does not ensure legal representation within twenty-four hours, the proceedings shall continue without legal representation.
(5) A prisoner may ask for a legal-aid lawyer when he does not have sufficient means to pay for legal representation and is not able to represent his own interests.
(6) A sentence-execution judge may consult all official documents concerning a prisoner, pay a visit to the prison or penal institution concerned and establish the relevant facts in any other manner.
(7) A sentence-execution judge may hold a hearing in appropriate premises of a prison or penal institution.”
“A prisoner may lodge an appeal against decisions of a prison governor to a sentence-execution judge within eight days ...”
(1) Parties to the proceedings, a prisoner’s representative and the persons listed in Article 380 §§ 1 and 2 of the Code of Criminal Procedure may lodge an appeal against a decision of a sentence-execution judge adopted at first instance ...
(2) The appeal shall be lodged with a sentence-execution judge, who shall immediately forward it to a judicial panel of a county court. That panel shall decide within eight days ...”
